Citation Nr: 0522420	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  04-41 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Timeliness of a request for waiver of recovery of an 
overpayment of VA pension benefits in the amount of $16,041.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel
INTRODUCTION

The veteran served on active duty from January 1945 to August 
1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 RO decision of the Committee on 
Waivers and Compromises (Committee) which denied the 
veteran's claim for waiver of recovery of an overpayment of 
pension benefits in the amount of $16,041, on the basis that 
the request for the waiver had not been timely filed.  In 
August 2005, the veteran testified at a Board videoconference 
hearing.  


FINDINGS OF FACT

1.  All notices and assistance owed to the veteran have been 
provided, and all evidence needed for disposition of the 
claim has been obtained.  

2.  By a November 2003 letter, the VA notified the veteran 
that he was charged with an overpayment of pension benefits 
in the amount of $16,041, and informed him of his right to 
request a waiver of recovery of the overpayment within 180 
days.  

3.  The 180-day deadline for requesting a waiver of recovery 
of the overpayment expired in May 2004.  

4.  In January 2004, the veteran submitted a statement which 
contained sufficient information to indicate that he was 
seeking a waiver of recovery of the overpayment of VA pension 
benefits.  


CONCLUSION OF LAW

The veteran's claim for waiver of recovery of an overpayment 
of VA pension benefits in the amount of $16,041, was timely 
filed.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A request for waiver of recovery of indebtedness shall only 
be considered if made within 180 days following the date of a 
notice of indebtedness by VA to the debtor.  The 180-day 
period may be extended if the individual requesting waiver 
demonstrates that as a result of error either by VA, or due 
to other circumstances beyond the debtor's control, there was 
a delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson of the Committee shall direct 
that the 180-day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).  

The Board notes that where, as in the present case, VA mails 
a notice, there is a presumption of the regularity of the 
administrative process.  Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  

In April 1996, the veteran was awarded non-service-connected 
pension benefits, effective May 4, 1995.  

The claims file contains a certification from the management 
of the VA's Debt Management Center (DMC) that on November 13, 
2003, an initial notice of indebtedness and the right to 
request a waiver was sent to the veteran.  The veteran was 
informed of his indebtedness in the amount of $16,041.  

In a statement received at the RO in January 2004, the 
veteran reported that the waiver was created when his wife 
began to draw benefits from the Social Security 
Administration (SSA).  He stated that he and his wife were 
separated and that he did not know when she began to draw 
benefits from the SSA or the amount of such benefits.  The 
veteran noted that his SSA benefits and his non-service-
connected pension benefits were his only sources of income.  

On October 20, 2004, the RO received a request from the 
veteran for a waiver of recovery of an overpayment of pension 
benefits.  The veteran stated that he had sent a letter to 
the DMC two months earlier and that he had not received an 
answer to a request for a waiver of the overpayment.  He also 
stated that he had sent another letter to the DMC in regards 
to the debt and his request for an answer on the outcome of 
his requested for a waiver of the overpayment.  

An October 2004 decision of the Committee denied the 
veteran's request for a waiver of recovery of the pension 
overpayment in the amount of $16,041, on the basis that the 
veteran had not filed the request for a waiver in a timely 
fashion.  The decision noted that the initial demand letter 
was sent on November 13, 2003, and that a request for a 
waiver was received on October 20, 2004.  

A November 2004 decision of the Committee again denied waiver 
of recovery of the overpayment of benefits in the amount of 
$16,041.  It was noted that the request for a waiver had not 
been filed in a timely fashion.  The Committee noted that the 
initial demand letter was sent on November 13, 2003, and that 
the veteran's request for a waiver was received on October 
20, 2004.  

In a November 2004 notice of disagreement, the veteran stated 
that he had responded to each office in a timely manner after 
each letter was received.  

In his December 2004 substantive appeal, the veteran 
indicated that he felt that he had submitted a timely 
document to the RO dated "12/08/04".  He stated that such 
document was prepared by his representative and submitted to 
the RO on that date.  

At the August 2005 Board hearing, the veteran's 
representative reported that the veteran had stated that he 
filed a request for a waiver in December 2004, but that he 
had actually filed it in January 2004.  The veteran stated 
that the basis of his January 2004 statement was that he did 
not believe he owed the debt and that he wanted a waiver of 
the debt.  

The letter from the DMC notifying the veteran of the 
indebtedness of $16,041, and his waiver rights, was sent to 
him on November 13, 2003.  Therefore, his waiver request 
should have been received by the RO 180 days thereafter, that 
is, in May 2004.  

As noted above, in correspondence received by the RO in 
January 2004, the veteran reported that the overpayment was 
created from his wife's SSA benefits, that he was separated 
from his wife, and that he did not know when she began to 
draw such benefits or the amount of such benefits.  Although 
the veteran did not specifically indicate that he was 
requesting a waiver of the debt, he clearly appeared to 
dispute that he owed the debt.  Within the paternalistic, 
non-adversarial nature of the VA system, at the very least, 
the veteran's January 2004 letter put VA on notice that the 
veteran was taking some action with regard to the notice of 
overpayment; the RO did not follow up in response to the 
veteran's January 2004 letter. 

In the judgment of the Board, the January 2004 statement from 
the veteran contained sufficient information to be construed 
as a request for a waiver of recovery of an overpayment of 
pension benefits in the amount of $16,041.  Under the 
circumstances of this case, after applying the benefit-of-
the-doubt rule (38 U.S.C.A. § 5107(b) (West 2002)), the Board 
finds that the waiver request was received by the VA in 
January 2004, that is, well before the expiration of the 
180-day period for requesting a waiver; thus, the veteran 
filed a request for a waiver of recovery of the overpayment 
of the pension benefits in a timely fashion.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  In Barger v. Principi, 16 
Vet. App. 132, 138 (2002), however, the United States Court 
of Appeals for Veterans Claims (Court) held that the notice 
and duty to assist provisions of the VCAA, do not apply to 
matters under chapter 53 (pertaining to waivers of recovery) 
because chapter 53 already contains its own notice 
provisions.  See 38 U.S.C.A. § 5302(a) and 38 C.F.R. § 
1.963(b)(2) (West 2002).  The notice and duty to assist 
provisions of the VCAA are relevant to a different chapter of 
title 38, i.e., Chapter 51, and do not apply to waiver 
matters.

But even if the VCAA were applicable in this case, the Board 
finds that VA has satisfied any duties to notify and assist 
the veteran.  The veteran has been notified of the applicable 
laws and regulations (relating to the issue of timeliness of 
a request for waiver of recovery of an overpayment), the 
evidence considered by the Committee, and the reasons for its 
determination.  The duty to notify has been satisfied as the 
veteran has been provided with notice of what is required to 
substantiate his claim.  The RO sent the veteran 
correspondence in November 2003, October 2004, and November 
2004.  The RO also sent the veteran a statement of the case 
in November 2004 and he was afforded a Board hearing in 
August 2005.  The correspondence from the RO reflects all of 
the relevant laws regarding waivers of recovery of 
overpayment of pension benefits.  Thus, the veteran has been 
informed of all applicable laws and regulations.  Any defect 
with regard to the timing and content of the notices to the 
veteran was harmless because of the thorough and informative 
notices provided throughout the adjudication of the claim.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA 
has satisfied its "duty to notify" the veteran.

VA has also satisfied any duty to assist the veteran.  The RO 
made reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.  

Thus, even if the VCAA were applicable, the Board finds that 
the VA would have satisfied all duties to notify and assist 
the veteran thereunder with respect to the issue of 
timeliness of a request for waiver of recovery of an 
overpayment.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  All relevant facts have been adequately 
developed to the extent necessary; no further assistance to 
the veteran in developing the facts pertinent to his claim is 
required to comply with the duty to assist under both the 
former law and the new VCAA.  38 U.S.C.A. §§ 5107(a), 5103, 
5103A; 38 C.F.R. § 3.159.

ORDER

The veteran's claim for waiver of recovery of an overpayment 
of pension benefits in the amount of $16,041, was timely 
filed; to this extent only, this appeal is granted.  

REMAND

As it has been determined that the veteran filed a timely 
request for waiver of recovery of an overpayment of pension 
benefits in the amount of $16,041, the Committee must now 
adjudicate the merits of the claim.  

The Board notes that the claims file appears to be missing 
documents relating to the veteran's request for waiver of 
recovery of the overpayment.  For example, it is not apparent 
from the record how the RO arrived at the $16,041 amount.  
Additionally, in an October 2004 statement, the veteran 
referred to a letter he had sent to the Debt Management 
Center (DMC) two months earlier as well as another letter 
sent to such organization.  Such letters are apparently not 
of record.  Further, there are no financial status reports of 
record from the veteran regarding his claim.  

Under the circumstances, it is the judgment of the Board that 
the duty to assist the veteran with his claim includes 
reviewing the merits of his claim for waiver of recovery of 
an overpayment of pension benefits and obtaining all 
pertinent correspondence and financial documents from the 
Committee and DMC regarding this issue.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Obtain all pertinent documents, 
including correspondence from November 
2003 to the present, and any financial 
records from the Committee and DMC 
regarding the veteran's request for 
waiver of recover of an overpayment of 
pension benefits in the amount of 
$16,041.  

2.  Thereafter, the Committee should 
review the merits of the veteran's request 
for waiver of recovery of an overpayment 
of pension benefits in the amount of 
$16,041.  If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO must treat this 
claim expeditiously.  Claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims must be 
handled expeditiously.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


